DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a locking element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure of the locking element in claim 1 is disclosed in paragraphs 0017-0018 and Fig. 4 in the specification:
“The locking element 30 includes a locking part 32, a guide part 33, an operation part 35, a pair of slide parts in between the guide part 33, and a long hole defined by the pair of slide parts.
The locking part 32 is a protrusion protruding upward further than a distal end of the guide part 33 of the locking element 30. The guide part 33 protrudes upward from the top face at each end of the locking element 30. The guide part 33 has an inclined surface. The long plate spring 31a and the short plate spring 31b extend opposite to each other and at right angles from respective ends of the locking element 30 perpendicular to its sliding direction. The operation part 35 extends downward from a rear part of the locking element 30.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
The “locking element” in claim 1 invokes 112(f) and the claim is interpreted to cover the structures and their equivalent as noted above. Claim 1 is objected because it includes redundant structures such as long and short plate springs were included as part of the locking element.
Suggested amendment to correct relationships between the elements in the claim is provided below:
The limitations “plate springs on respective sides of the locking element perpendicular to a sliding direction of the locking element, the plate springs extending vertically in opposite directions to each other” should be deleted; and 
“the plate springs of the locking element include a long plate spring and a short plate spring having different lengths” should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the decorative panel first”. Claim 1 also recites “a locking element mounted on a rear side of the suction grille so that it can slide and configured to be locked with the decorative panel”. Therefore, it is unclear which element is engaging or locking with the decorative panel.
For examination purposes, “the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the decorative panel first” is construed as “the long plate spring and the short plate spring are placed such that the long plate spring is engaged with the suction grille first”.
Claims 2-9 are also rejected due to their dependence to claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The interpretation of “locking element” under 112(f) includes required structure of: a locking part 32, a guide part 33, an operation part 35, a pair of slide parts in between the guide part 33 and the long plate spring 31a and the short plate spring 31b extend opposite to each other and at right angles from respective ends of the locking element 30 perpendicular to its sliding direction. Akira fails to disclose further details of catch 16 (locking element as claimed).
Although the entire assembly of Figs. 1-7 of Hollis can be the “locking element” that includes a locking part (bolt 26), a guide part (auxiliary bolt 28), Hollis fails to disclose the required structure detail disclosed in paragraphs 0017-0018, including:
a pair of slide parts in between the guide part 33, and a long hole defined by the pair of slide parts, the locking part 32 is a protrusion protruding upward further than a distal end of the guide part 33 of the locking element 30, the guide part 33 protrudes upward from the top face at each end of the locking element 30, the guide part 33 has an inclined surface, the long plate spring 31a and the short plate spring 31b extend opposite to each other and at right angles from respective ends of the locking element 30 perpendicular to its sliding direction, the operation part 35 extends downward from a rear part of the locking element 30.
Thus, Akira and Hollis fail to disclose or make obvious the structure of “locking element” interpreted under 112(f).
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that applicant’s disclosure has shown that the locking element 30 locks with the decorative panel 13 and plate springs 31a, 31b engage with the panel 13; and the locking element 30 and plate springs 31a, 31b can both to be locked and engaged with the decorative panel 13 (last paragraph on page 6 and first paragraph on page 7 of remarks), it is noted that:
Claims are to be given their broadest reasonable interpretations. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989); and
limitations are not to be read into the claims from the specification. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since “engaged” may be defined as “to interlock with” and claim 1 recites that the locking element is to be locked with the decorative panel; and the long plate spring is engaged with the decorative panel first, these two limitations are unclear to which element is locked or engaged with the decorative panel (given that the “engaged” means that the long plate spring is engaged, locked or interlocked with the decorative panel).
In response to applicant’s argument that the plate springs are part of the suction grille and it is impossible for part of the suction grille to be first engage with itself, to clarify, the current interpretation to claim 1 in 112(b) section above is based upon that long plate spring 31a of the locking element 30 is to be mounted or engaged to suction grille 14 first, before the locking element 30 can slide and to be locked with the decorative panel as claimed.
Applicant’s arguments, see remarks, filed 5/18/2022, with respect to prior art rejection of independent claim 1 have been fully considered and are persuasive.  The prior art rejection of claim 1 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763